 

Case 1:20-cv-00919-GBD Document 19 Filed 10/05/20 Page 1 of 1

Tete NR AANA SLR stn da
it SOREN T NSTI eS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YELENA RUGOVAC,

 

Plaintiff,
-against-

ORDER
COVENANT HOUSE d/b/a COVENANT HOUSE }

NEW YORK, : 20 Civ. 919 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:

The October 8, 2020 initial conference is cancelled.

Dated: October 5, 2020
New York, New York

SO ORDERED.

sig, 6 Dane!

PREF B. DANIELS
UNITED STATES DISTRICT JUDGE

 
